Acknowledgements
This communication is in response to applicant’s response filed on 03/03/2021.
Claims 1-20 are currently pending in this application. Claims 1-4, 8-11, and 15-20 have been amended.
Claims 1-20 have been examined.
Applicant’s previous request that the Double Patenting Rejection be held in abeyance until such time as patentable subject matter is delineated is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejection – 35 U.S.C. §103 that the combination of Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Sugiyama (US 20150206111) fails to show or suggest at least the following elements: “wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; and obtaining, 
Applicant makes similar arguments for claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Similarly, applicant’s arguments that claims 2-7, 9-14, and 16-20 are patentable over the cited prior art since the claims depend from claims 1, 8 and 15, respectively, are moot due to the new Claim Rejections - 35 USC § 103 for claims 1, 8, and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, in which they have common limitations. It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the method in Claim 1 of Application No. 15/460,465 to include validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder; authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction; obtaining, by the at least one computing device, the enriched transaction data from the accounts receivable database in response to receiving a request from a client device to view the enriched transaction data; and transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Narayanaswami (US 20100082454) in further view of Sugiyama (US 20150206111).

Regarding Claims 1, 8, and 15, Kumar teaches a method comprising: validating, by at least one computing device, a risk of a transaction authorization request associated with a transaction between at least one of a merchant or a merchant aggregator and a transaction account holder (Paragraphs 0055-0057 and 0060 teach an authorization request message may be sent to a payment processing network and/or an issuer of a payment card to request authorization for a transaction; an authorization request message may also comprise “transaction information,” such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, etc., as well as any other information that may be utilized in authorizing, by the at least one computing device, the transaction in response to validating the risk of the transaction authorization request associated with the transaction (Paragraph 0060 teaches if there is sufficient credit or funds to pay for the current transaction, then the issuer computer may generate and transmit an and transmitting, by the at least one computing device, an authorization code to at least one of the merchant or the merchant aggregator, wherein the authorization code comprises data indicating that the transaction has been authorized and that a record of charge has been generated at a payment processor (Paragraph 0061 teaches an authorization response message may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network; the authorization response message may include the following status indicator: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the payment processing network) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization).
However, Kumar does not explicitly teach matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction; and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database.
Ciurea from same or similar field of endeavor teaches matching, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor (Paragraphs 0195, 0202, 0315-0316, 0305, 0205, and 0328 teach when there is a need for the purchase details for a payment transaction, the request for purchase details is provided in the authorization response along with authorization code; the purchase details are transmitted to the transaction handler via a portal in a report includes the authorization code for the payment transaction; privacy preferences (i.e., privacy policy) may be communicated to the merchant system in parallel with the processing of the authorization request for the and associating, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database (Paragraphs 0067, 0113, 0264 teach the profile generator generates and updates the transaction profiles periodically; the correlator matches the online activities and the transactions based on matching the user data provided by the user tracker  and the records of the transactions, such as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teachings of Ciurea to match, by the at least one computing device, enriched transaction data to the record of charge stored in an accounts receivable database based at least in part at least one of the authorization code or an authorization timestamp associated with the authorization of the transaction in response to receiving, at a periodic interval, the enriched transaction data from at least one of the merchant, the merchant aggregator, or a receipt printer vendor, wherein the enriched transaction data includes enriched transaction data that is related to the transaction and that comprises a uniform resource locator (URL) that provides access to at least one of return policies or a transaction location map that is related to the transaction; and associate, by the at least one computing device, the enriched transaction data to the record of charge at the payment processor by incorporating the enriched transaction data into the record of charge stored in the accounts receivable database.
There is motivation to combine Ciurea into Kumar because the centralized data warehouse can be used to support corporate sales forecasting, fraud analysis reporting, sales/customer relationship management (CRM) business intelligence, credit risk prediction and analysis, 
However, the combination of Kumar and Ciurea does not explicitly teach wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode; obtaining, by the at least one computing device via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data; obtaining, by the at least one computing device, the enriched transaction data associated with the record of charge from the accounts receivable database in response to receiving a request from the client device to view the enriched transaction data; and transmitting, by the at least one computing device via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal.
Narayanaswami from same or similar field of endeavor teaches wherein the enriched transaction data includes the enriched transaction data that is related to the transaction and comprises a uniform resource locator (URL) that provides access to a transaction location map that is related to the transaction, and the transaction location map corresponds to a location of the transaction and comprise a geocode (Paragraphs 0080, 0025-0026, 0045, and 0050-0051 teach the electronic receipt generator (ERG) may be used by credit card companies and may be located remotely from the vendor's business, and connected (e.g., via wired or wireless communication link) to the vendor's POS terminals; when a customer makes a purchase, an ERG may generate an electronic receipt which includes information describing the purchase (e.g., vendor name, address of the store of purchase, items purchased, amount paid by the customer for the items purchased, and date of purchase); FIG. 3 illustrates an exemplary XML schema definition of an electronic receipt; the electronic receipt may contain information such as the vendor name, address and phone number, the customer id, and geocoding information about the vendor's location; the electronic receipt generated by the ERG (e.g., a customer's purchase history) may be encoded with obtaining, by the at least one computing device via a servicing interface that interacts with a user terminal executing on a client device, a selection of the record of charge from a plurality of records of charge, the selection of the record of charge indicating a request to view the enriched transaction data (Paragraphs 0058 and 0066 teach in particular, upon entering information into the processing device (i.e., client device), the processing device may access map data to generate the map and cause the map to be displayed on the display device; the map displayed would be based on the search criteria input to the search region and may also include a marker such as a “pin” or logo which is located on the map at a precise location of the address (e.g., the vendor's location) which is associated with an electronic receipt returned by the search; the user could then use the input device to move a cursor over the marker which may cause a receipt information box to be displayed on the screen (e.g., superimposed on the map, displayed beside the map, etc.), the box including information associated with the electronic receipt associated with that marker; the electronic receipt information box may include only a summary of the data associated with that receipt; there may be data associated with that electronic receipt that is not included in the electronic receipt information obtaining, by the at least one computing device, the enriched transaction data associated with the record of charge from the accounts receivable database in response to receiving a request from the client device to view the enriched transaction data (Paragraphs 0065-0067 teach if a user clicks on the information in the receipt information box, the purchase history search tool may search the receipt vault for that information; clicking on the receipt information box may cause a larger and more detailed version of the receipt information box to appear; for example, the user may click on the electronic receipt information box in FIG. 2A to learn the exact time that the user purchased the milk, eggs and apples from A&P); and transmitting, by the at least one computing device via the servicing interface, a user interface comprising the enriched transaction data to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the user interface is rendered on the client device via the user terminal (Paragraphs 0067 and 0079 teaches accessing the electronic receipt in the storage device to generate a display screen to display the results of the search in the form of a list and displays a map corresponding to the information included in the electronic receipt).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar and Ciurea to incorporate the teachings of 
There is motivation to combine Narayanaswami into the combination of Kumar and Ciurea because the information from the electronic receipt stored in the receipt vault may be displayed with the map to allow a user to view information from the electronic receipt with respect to the map. For example, information from the electronic receipt may be simultaneously displayed with the map and may be displayed beside the map or superimposed on a part of the map (Narayanaswami Paragraph 0036). Thus, 
However, the combination of Kumar, Ciurea, and Narayanaswami does not explicitly teach transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
Sugiyama from same or similar field of endeavor teaches transmitting, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker (Paragraphs 0032, 0037, 0110, and 0129 teach the electronic receipt management server outputs the electronic receipt to the mobile terminal; in this way, a customer may browse the electronic receipt using the mobile terminal; the mobile terminal receives the electronic receipt of the transaction output from the electronic receipt management server after the checkout (transaction) at the POS terminal; specifically, the mobile terminal transmits the electronic receipt inquiry information for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, and Narayanaswami to incorporate the teachings of Sugiyama to transmit, by the at least one computing device, a user interface comprising the enriched transaction data and a verified security marker to the client device, wherein a printed copy of the user interface comprises the enriched transaction data and the verified security marker.
There is motivation to combine Sugiyama into the combination of Kumar, Ciurea, and Narayanaswami because the electronic receipt is 
Regarding Claim 8, Kumar teaches a system comprising: a processor (Paragraph 0007 teaches a server computer comprising a processor); and a tangible, non-transitory memory configured to communicate with the processor (Paragraph 0007 teaches a server computer comprising a computer readable medium), the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (Paragraph 0007 teaches the computer readable medium comprise code, executable by the processor, for implementing a method).
Regarding Claim 15, Kumar teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer-based system to perform operations (Paragraph 0032 teaches the server computer may also include a computer readable medium, which may also be in the form of a memory, and may comprise code, executable by the processor for implementing methods described herein; for example, the computer readable medium may comprise code, executable by the processor, for implementing a method comprising receiving transaction data for a transaction associated with a payment account of a user, determining, by a server computer, if the transaction is a high risk transaction, generating, by the server computer, an alert notification message if the transaction is a high risk transaction, and initiating sending the alert notification message including information about the transaction and a set of prior transactions to a mobile device).

Regarding Claims 2, 9, and 16, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises an image of at least one of warranty documents, return policies, the transaction location map or a product manual associated with the transaction.
wherein the enriched transaction data further comprises an image of the transaction location map associated with the transaction (Paragraphs 0074-0075 teach as illustrated in the exemplary display screen in FIG. 2D, the search region may be displayed as a search map which includes a marker (e.g., pin) for identifying a location associated with an electronic receipt stored in the vault; for example, the user may use the input device and click on a location indicator (e.g., a pointing finger) to move the indicator to a location and perform a search of the receipt vault for electronic receipts associated with that location, and generate the receipt information boxes for those receipts on the map; in the exemplary aspect of FIG. 2D, a user has moved the indicator over “pin A”, which has caused the tool to display a receipt information box for an electronic receipt for a purchase at the store Walmart and a receipt information box for an electronic receipt for a purchase at the store A&P; this may indicate that these purchases were made at a Walmart and A&P located at marker “A” on the map).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami for the enriched transaction data to further comprise an image of the transaction location map associated with the transaction.


Regarding Claims 3, 10, and 17, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data further comprises at least one of warranty documents, a product manual, an electronic receipt information, a document, a tag, a note, a reminder related to the transaction, an itinerary, tracking services or a deadline.
Narayanaswami further teaches wherein the enriched transaction data further comprises an electronic receipt information (Paragraph 0045 teaches FIG. 3 illustrates an exemplary XML schema definition of an electronic receipt; the electronic receipt may contain information such as the vendor name, address and phone number, the customer id, geocoding information about the vendor's location, the type of receipt, and information about the receipt's visibility).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami for the enriched transaction data to further comprise an electronic receipt information.


Regarding Claims 5, 12, and 19, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
Narayanaswami further teaches returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data (Paragraphs 0055 and 0058 teach the purchase history displayed on a map may be filtered based on user input; for example, the vendor or provider in the transaction, the category of vendor or provider in the transaction, the monetary amount of the transaction, a threshold or range for the monetary amount of the transaction, the date of the transaction, a threshold or range for the date of the transaction, the time of the transaction, a threshold or range for the time of the transaction, or the goods and services purchased; upon entering the information into the processing device, the processing device may access map data to generate the map and cause the map to be displayed on the display device; the map displayed would be based on the search criteria input to the search region and may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data.
There is motivation to further combine Narayanaswami into the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 6 and 13, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claims 1 and 8 above; however the combination does not explicitly teach returning, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge (Paragraphs 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama to incorporate the further teachings of Narayanaswami to return, by the at least one computing device, the enriched transaction data to the transaction account holder, in response to a request for the enriched transaction data associated with the record of charge.
There is motivation to further combine Narayanaswami into the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama because of the same reasons listed above for claims 1, 8, and 15.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Narayanaswami (US 20100082454) in further view of Sugiyama (US 20150206111) in further view of Liscia (US 20140046843).

Regarding Claims 4, 11, and 18, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claim 1, 8, and 15 above; however the combination does not explicitly teach wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount.
Liscia further teaches wherein the enriched transaction data is matched to the record of charge based on at least one of a merchant ID, a merchant name, a transaction date, or a transaction amount (Paragraphs 0012-0013 teach the method further includes the steps of comparing the data identifying the merchant to a database including merchant add-on data entries to determine if a match exists in the database; the add-on data entry for the corresponding merchant or program the merchant participates in may include one or more of a legal entity name of the merchant or program, a URL of the merchant or program, a telephone number of the merchant, informative text relating to the merchant or program, text which may include a call to action with respect to the merchant, or any combination of the above).

There is motivation to combine Liscia into the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama because it is often desirable, from the point of view of both the merchant and the network operator, to provide the cardholder with additional information within the periodic statement pertaining to the merchant and/or network operator. For example, additional information provided within the statement, which might entice the cardholder to purchase additional goods and/or services from the merchant and/or further utilize the services of the network operator would naturally benefit the merchant and/or network operator through repeat business and increased sales (Liscia Paragraphs 0009 and 0017).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 20140310160) in view of Ciurea (US 20140040134) in further view of Narayanaswami (US 20100082454) in further view of Sugiyama (US 20150206111) in further view of Sheng (US 20160171611).

Regarding Claims 7, 14, and 20, the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama teaches all the limitations of claims 1, 8, and 15 above; however the combination does not explicitly teach generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder.
Sheng from same or similar field of endeavor teaches generating, by the at least one computing device, an enriched transaction data reminder based on the enriched transaction data, and transmitting, by the at least one computing device, the enriched transaction data reminder to the transaction account holder (Paragraphs 0011 and 0012 teach the application programming interface (API) can be configured to receive the notification (i.e., receipt) of an event trigger which may comprise a return due date reminder, updated expense report, a low balance alarm, credit line-approaching alarm or a financial goal progress report, a warranty expiration reminder, a related purchase recommendation, or a maintenance event notification, a financial target planning event or a financial target adjustment event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kumar, Ciurea, Narayanaswami, and Sugiyama to incorporate the teachings of Sheng to transmit an enriched transaction data reminder to the transaction account holder.
.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson (US 20150310564) teaches systems and methods for geo-coded financial statement visualization. Financial account transaction history, such as credit card accounts, are geo-coded based on the merchant identification information. A map-based visualization is generated that includes the map point representative of merchant locations associated with the transactions. Additional detailed merchant information may be encoded into each map point such as address, telephone number, hours of operation, and other information not typically available from the transaction processing network.
Just (US 20140279311) teaches systems and methods for determining a transaction location based on transaction history data include storing, in a database, transaction history data related to a plurality of account holders, storing, in a database, location data for a plurality of locations, wherein each of the plurality of locations is associated with a respective merchant store location, receiving, via a network, transaction data associated with one of the plurality of account holders' recent transaction, obtaining, using a processor, the location data for a plurality of .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685